DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/104,802, filed on 6/15/2016.

Claim Objections
Claims 22-39 are objected to because of the following informalities:  
In claims 22-28, 30,  line 1, “according to claim 1” should be --  according to claim 21  --;
In claim 29, line 1, “according to claim 8” should be --  according to claim 28  --;   
In claims 32-34 , line 1, “according to claim 12” should be --  according to claim 31  --;
In claims 35 and 37, line 1, “according to claim 2” should be --  according to claim 22  --;   
In claims 36 and 38, line 1, “according to claim 3” should be --  according to claim 23  --;  and 
In claim 39, line 1, “according to claim 4” should be --  according to claim 24  --.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 22, 24-29, 31-35, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2008/312276 A) in view of Otsuji et al. (US 2008/0242124, hereinafter Otsuji) and Hazeyama (WO 2012/029706 A1) and Kinoshita et al. (US 2007/0273221, hereinafter Kinoshita)(all of record).
As to claim 21, Hashimoto shows (FIG. 5 and 8) An interconnector 37 (including first part 37a and second part 37b) for a stator 24 of a polyphase U,V,W rotary electrical machine, the stator 24 comprising a stator body 26 supporting a winding including a plurality of coils 32, each of the coils 32 having input 32a and output 32b ends, 
(FIG. 12) the interconnector 37 comprising: 
a first part 37a comprising at least three phase conductors 51-53 each having an annular form, the at least three phase conductors 51-53 stacked on one another and insulated electrically against one another; and 
a second part 37b comprising at least one conductor 54 having an annular form and insulated electrically (an embodiment with circular/annular conductors 51-54 is described para[0042]:14-18); 
the first part 37a and the second part 37b mounted on axially opposite sides of the stator body 26, each of the at least three annular phase conductors 51-53 of the first part 37a and the at least one conductor 54 of the second part 37b provided on an inner periphery thereof with lugs 51c,52c,53c,54c projecting towards an interior of the interconnector 37 for welding respectively of the input ends 32a and the output ends 32b of the coils 32 (para[0033],[0034],[0035]; the lugs 51c,52c,53c,54c of Hashimoto inherently possess the recited function of “for welding” because the lugs of Hashimoto have the same structure as the lugs of the application which implements the function, see MPEP 2114(l) or MPEP 2112.01).
Hashimoto does not show:
at least three conductors with an annular form stacked axially;
the at least one conductor of the second part is a neutral conductor; and
the first part of the interconnector having an L-shaped support feet configured to be supported on a rim of a head of the body of the stator.
As to the first bullet, Otsuji shows (FIG. 11) at least three conductors 61-66 with an annular form stacked axially (para[0060],[0061]:1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnector 37 of Hashimoto to have at least three conductors 51-53 with an annular form stacked axially as taught by Otsuji, for the advantageous benefit of having a smaller radial dimension of the interconnector 37 when there are an increased number of conductors such as the six conductors 61-66 shown in FIG. 11.
As to the second bullet, Hazeyama describes the conductor 28 is a neutral conductor (para[0050] to para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji to have the at least one conductor of the second part 37b is a neutral conductor as taught by Hazeyama, for the advantageous benefit of electrically coupling of the coils in star form as taught by Hazeyama (para[0050] to [0054]).
As to the third bullet, Kinoshita shows (FIG. 3A,3B) the interconnector (bus bar body) having an L-shaped support feet (bus bar leg) configured to be supported on a rim (top edge) of a head of the body of the stator (magnetic pole core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnector 37 of Hashimoto in view of Otsuji and Hazeyama to have the first part 37a of the interconnector 37 having an L-shaped support feet configured to be supported on a rim of a head of the body of the stator as taught by Kinoshita, for the advantageous benefit of providing a distance between the first part 37a of the interconnector 37 and the coils 32 such that the first part 37a of the interconnector 37 does not close cooling air flow passages in the coil 32 slots as taught by Kinoshita (para[0037]:17-20 and para[0040]:3-6).
As to claim 22/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for the annular neutral conductor of the second part is configured for electrical coupling of the coils in a star form.
Hazeyama further describes the conductor 28 is a neutral conductor for electrical coupling of the coils 25 in a star form (para[0050] to [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the annular neutral conductor of the second part is configured for electrical coupling of the coils in a star form as taught by Hazeyama, for the advantageous benefit of using conductor wires of larger cross-sectional area suitable for large-scale applications as taught by Hazeyama (para[0070]).
As to claim 24/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for the first part 37a of the interconnector comprises more than three annular phase conductors.
Otsuji further shows (FIG. 11) the interconnector 31 comprises more than three phase conductors 61-66 (para[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the first part 37a of the interconnector 37 comprises more than three annular phase conductors 61-66 as taught by Otsuji, for the advantageous benefit of having the number of conductors 61-66 correspond to the number of phase coils, or in other words having a separate conductor 61-66 for each phase coil as taught by Otsuji (para[0062]).
As to claim 25/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for:
the second part of the interconnector has a number of annular conductors which is equal to a number of the annular phase conductors of the first part of the interconnector for electrical coupling of the coils;
the annular conductors are neutral conductors; and
for electrical coupling of the coils in a star form.
As to the first bullet, Hashimoto further shows (another embodiment FIG. 8b) the second part 37b of the interconnector 37 has a number of annular conductors [two] which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils 32 (para[0039],[0034],[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the second part 37b of the interconnector 37 has a number of annular conductors which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils 32 as taught by Hashimoto, for the advantageous benefit of reducing the dimension in the radial direction of the stator core as taught by Hashimoto (para[0039]:6-8).
As to the second and third bullets, Hazeyama further describes the conductor 28 is a neutral conductor for electrical coupling of the coil 25 in a star form (para[0050] to para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have:
the annular conductors 54 are neutral conductors; and
for electrical coupling of the coils 52 in a star form
as taught by Hazeyama, for the advantageous benefit of using conductor wires of larger cross-sectional area suitable for large-scale applications as taught by Hazeyama (para[0070]).
As to claim 26/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for the L-shaped support feet has a support configured to be supported on the rim of the head of the body of the stator.
Kinoshita further shows (FIG. 3C):

    PNG
    media_image1.png
    363
    387
    media_image1.png
    Greyscale


the L-shaped support feet (bus bar leg) has a support LL configured to be supported on a rim (top edge) of a head of the body of the stator (magnetic pole core)(LL is a wider portion of the bus bar leg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the L-shaped support feet has a support LL configured to be supported on the rim (top edge) of the head of the body of the stator as taught by Kinoshita, for the advantageous benefit of providing a distance between the first part 37a of the interconnector 37 and the coils 32 such that the first part 37a of the interconnector 37 does not close cooling air flow passages in the coil 32 slots as taught by Kinoshita (para[0037]:17-20 and para[0040]:3-6).
As to claim 27/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for the second part of the interconnector has an L-shaped support feet configured to be supported on an other rim of the head of the body of the stator.
Kinoshita further shows (FIG. 3C above) the bus bar body has an L-shaped support feet (bus bar leg) LL configured to be supported on a rim (top edge) of a head of the body of the stator (magnetic pole core)(LL is a wider portion of the bus bar leg).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the second part 37b of the interconnector 37 has an L-shaped support feet LL configured to be supported on an other rim (bottom edge) of the head of the body 26 of the stator as taught by Kinoshita, for the advantageous benefit of providing a distance between the second part 37b of the interconnector 37 and the coils 32 such that the second part 37b of the interconnector 37 does not close cooling air flow passages in the coil 32 slots as taught by Kinoshita (para[0037]:17-20 and para[0040]:3-6).
As to claim 28/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 and Hashimoto further shows (FIG. 5, 6, 8) the interconnector 37 is secured on at least one coil insulator 31 (37a,37b on end walls 34 which are part of insulator 31 para[0026],[0027]).
As to claim 29/28/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 28 and Hashimoto further shows (FIG. 6) the interconnector 37 is secured on at least three coil insulators 31 (each of the 12 stator segments 25 has its own insulator 31 para[0022],[0027]).
As to claim 31/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 and Hashimoto further shows (FIG. 5, 8) A stator 24 of a rotary electrical machine comprising a stator body 26, supporting a winding provided with a plurality of coils 32 each having input 32a and output 32b ends, wherein the input and output ends 32a,32b are connected to an interconnector 37 (para[0033],[0034],[0035]).
As to claim 32/31/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 31 and Hashimoto further shows (FIG. 5) the input 32a and output 32b ends of the coils 32 are implanted respectively at one and the other of axial ends of the coils 32.
As to claim 33/31/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 31 and Hashimoto further shows (FIG. 5 and 8) the input 32a and output 32b ends of the coils 32 are implanted on both axially opposite sides of the body 26 of the stator.
As to claim 34/31/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 31 and Hashimoto further shows (FIG. 5 and 8) the input 32a and output 32b ends of the coils 32 are implanted on a circumference which is at least equal to a circumference of an inner periphery of the body 26 of the stator (the ends 32a,32b are each positioned on a circumference larger than and therefore ‘at least equal to’ the circumference of the inner periphery of the body 26 as are the ends in the Applicant’s embodiments).
As to claim 35/22/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 22 except for the first part of the interconnector comprises more than three phase conductors.
Otsuji further shows (FIG. 11) the interconnector 31 comprises more than three phase conductors 61-66 (para[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the first part 37a of the interconnector 37 comprises more than three phase conductors 61-66 as taught by Otsuji, for the advantageous benefit of having the number of conductors 61-66 correspond to the number of phase coils, or in other words having a separate conductor 61-66 for each phase coil as taught by Otsuji (para[0062]).
As to claims 37/22/21 and 39/24/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claims 22 and 24 except for:
the second part of the interconnector has a number of annular conductors which is equal to a number of the annular phase conductors of the first part of the interconnector for electrical coupling of the coils;
the annular conductors are neutral conductors; and
for electrical coupling of the coils in a star form.
As to the first bullet, Hashimoto further shows (another embodiment FIG. 8b) the second part 37b of the interconnector 37 has a number of annular conductors [two] which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils (para[0039],[0034],[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the second part 37b of the interconnector 37 has a number of annular conductors which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils 32 as taught by Hashimoto, for the advantageous benefit of reducing the dimension in the radial direction of the stator core as taught by Hashimoto (para[0039]:6-8).
As to the second and third bullets, Hazeyama further describes the conductor 28 is a neutral conductor for electrical coupling of the coil 25 in a star form (para[0050] to para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have:
the annular conductors 54 are neutral conductors; and
for electrical coupling of the coils 52 in a star form
as taught by Hazeyama, for the advantageous benefit of using conductor wires of larger cross-sectional area suitable for large-scale applications as taught by Hazeyama (para[0070]).

Claim(s) 23, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2008/312276 A) in view of Otsuji et al. (US 2008/0242124, hereinafter Otsuji) and Hazeyama (WO 2012/029706 A1) and Kinoshita et al. (US 2007/0273221, hereinafter Kinoshita) and Haydrock et al. (US 6,271,608, hereinafter Haydrock) (all of record).
As to claim 23/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 and Hashimoto further describes the conductors are annular conductors (an embodiment with circular/annular conductors 51-54 is described para[0042]:14-18). 
Hashimoto does not show:
two neutral conductors for electrical coupling in parallel of two windings of the coils in a star form; and
the second part of the interconnector comprises the two neutral conductors.
As to the first bullet, Haydrock shows (FIG. 9) two neutral conductors (busbars 61,62,63) for electrical coupling in parallel of two windings of the coils 23 in a star form (each busbar 61-63 connected to a single lead 34 and windings 23 col.6:63 to col.7:15 and star connections col.7:33-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have two neutral conductors for electrical coupling in parallel of two windings of the coils in a star form as taught by Haydrock, for the advantageous benefit of using conductor wires of larger cross-sectional area suitable for large-scale applications as taught by Hazeyama (para[0070]).
As to the second bullet, Haydrock further shows (FIG. 9) the second part of the interconnector (the single terminal block 22) comprises the two neutral conductors (busbars 61,62,63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama, Kinoshita and Haydrock to have the second part of the interconnector comprises the two neutral conductors as taught by Haydrock, for the advantageous benefit of connecting the two neutral conductors (busbars 61,62,63) to a single common and proximate neutral busbar 71 as taught by Haydrock (col.7:10-15).
As to claim 36/23/21, Hashimoto in view of Otsuji, Hazeyama, Kinoshita and Haydrock was discussed above with respect to claim 23 except for the first part of the interconnector comprises more than three phase conductors.
Otsuji further shows (FIG. 11) the interconnector 31 comprises more than three phase conductors 61-66 (para[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama, Kinoshita and Haydrock to have the first part 37a of the interconnector 37 comprises more than three phase conductors 61-66 as taught by Otsuji, for the advantageous benefit of having the number of conductors 61-66 correspond to the number of phase coils, or in other words having a separate conductor 61-66 for each phase coil as taught by Otsuji (para[0062]).

As to claim 38/23/21, Hashimoto in view of Otsuji, Hazeyama, Kinoshita and Haydrock was discussed above with respect to claim 23 except for:
the second part of the interconnector has a number of annular conductors which is equal to a number of the annular phase conductors of the first part of the interconnector for electrical coupling of the coils;
the annular conductors are neutral conductors; and
for electrical coupling of the coils in a star form.
As to the first bullet, Hashimoto further shows (another embodiment FIG. 8b) the second part 37b of the interconnector 37 has a number of annular conductors [two] which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils 32 (para[0039],[0034],[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama, Kinoshita and Haydrock to have the second part 37b of the interconnector 37 has a number of annular conductors which is equal to a number of the annular phase conductors of the first part 37a of the interconnector 37 for electrical coupling of the coils 32 as taught by Hashimoto, for the advantageous benefit of reducing the dimension in the radial direction of the stator core as taught by Hashimoto (para[0039]:6-8).
As to the second and third bullets, Hazeyama further describes the conductor 28 is a neutral conductor for electrical coupling of the coil 25 in a star form (para[0050] to para[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of the interconnector 37 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have:
the annular conductors 54 are neutral conductors; and
for electrical coupling of the coils 52 in a star form
as taught by Hazeyama, for the advantageous benefit of using conductor wires of larger cross-sectional area suitable for large-scale applications as taught by Hazeyama (para[0070]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2008/312276 A) in view of Otsuji et al. (US 2008/0242124, hereinafter Otsuji) and Hazeyama (WO 2012/029706 A1) and Kinoshita et al. (US 2007/0273221, hereinafter Kinoshita) and Yamaguchi (US 2010/0096943 A1) (all of record).
As to claim 30/21, Hashimoto in view of Otsuji, Hazeyama and Kinoshita was discussed above with respect to claim 21 except for the coils are coupled in the form of a triangle.
Yamaguchi shows (FIG. 3) the coils S2S4S6 are coupled in the form of a triangle (delta-connected coil group para[0059]:1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils 32 of Hashimoto in view of Otsuji, Hazeyama and Kinoshita to have the coils 32 are coupled in the form of a triangle as taught by Yamaguchi, for the advantageous benefit of reduced torque ripple as taught by Yamaguchi (para[0059]:1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832